Citation Nr: 0425240	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  94-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to May 1, 1989, 
for the grant of a total disability rating based on 
individual unemployability.  

2.  Entitlement to a disability rating in excess of 30 
percent for partial paralysis of the left ulnar nerve with 
neuropathy.  

3.  Entitlement to an initial disability rating in excess of 
20 percent traumatic arthritis and degenerative disc disease 
of the lumbar spine.  

4.  Entitlement to an initial disability rating in excess of 
20 percent for traumatic arthritis and degenerative disc 
disease of the cervical spine.  

5.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic organic brain disease 
manifested by dementia and a post traumatic headache 
disorder.  



REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from March 1966 to August 
1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  During the course of this appeal, the RO, in a 
May 2004 Statement of the case, increased the evaluations for 
partial paralysis of the left ulnar nerve with neuropathy to 
30 percent, for traumatic arthritis and degenerative disc 
disease of the cervical spine to 20 percent, and for post 
traumatic organic brain disease manifested by dementia and 
posttraumatic headache disorder to 30 percent all effective 
from November 1996.

The history of this case is set out in prior Board decisions, 
Joint Motion for Remand, Briefs in support of the claim and 
Briefs filed by Appellant and Appellee.  

In May 2001 the Board issued a decision, granting an earlier 
effective date of May 1, 1989 for service connection for 
PTSD; granting an earlier effective date of May 1, 1989 for a 
total disability rating based on individual unemployability 
(TDIU); denying the veteran's claim of clear and unmistakable 
error (CUE) in prior decisions; and remanding the claims for 
service connection for neck injury, back injury, headaches, 
high blood pressure, scars, partial paralysis of the left 
ulnar nerve, and a right eye injury.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In November 2003, the CAVC affirmed the Board's 
decision as to the CUE claims, in part, and vacated and 
remanded the Board's decision as to an earlier effective date 
for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
amended, require VA to inform a claimant of (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide, and (4) a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

In the November 2003 Memorandum Decision the CAVC stated that 
it expected the Secretary to properly apply the provisions of 
the VCAA.  The veteran has not been provided the VCAA notice 
requirements contained in the new section 5103(a), as 
implemented by new regulation § 3.159(b).  

Accordingly, as ordered by the CAVC, this case is REMANDED to 
the Veterans Benefits Administration (VBA) Appeals Management 
Center (AMC) for the following:  

1.  The VBA AMC should furnish the 
veteran a development letter consistent 
with the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
Such notice should specifically apprise 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide, and (4) 
a request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.  The 
notification letter should also include 
the appropriate time limitation within 
which to submit any evidence or 
information.  A copy of his notification 
letter must be incorporated into the 
claims file.

2.  The VBA AMC should also ensure that 
any further issue development, if deemed 
necessary, is completed.  Thereafter, the 
VBA AMC should review the claims folder 
to ensure the foregoing requested 
development has been completed.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues on appeal.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




